DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/479,291 filed 07/19/2019.

Information Disclosure Statement
The information disclosure statement filed 07/19/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in an interview with attorney Andrew Deschere on 11/01/2021.
Independent claim 13 is amended to include the limitation of dependent claim 14. Also, claim 15, which originally depends from claim 14, is amended to depend from claim 13. See proposed examiner’s amendments below.
Proposed Examiner’s Amendments 

1-12 (canceled). 

Claim 13 (Currently Amended): A circuit board comprising: a circuit board main body including a first through hole and a second through hole; a first inlay member inserted into the first through hole; and a second inlay member inserted into the second through hole; wherein a first end surface of the first inlay member includes: a first end portion on a side of the second inlay member; a second end portion on an opposite side of the second inlay member; a first area including the first end portion; and a second area including the second end portion; a first end surface of the second inlay member includes: a third end portion on a side of the first inlay member; a fourth end portion on an opposite side of the first inlay member; a third area including the third end portion; and a fourth area including the fourth end portion; and the circuit board further includes: a first resist provided in the second area; and a second resist provided in the fourth area, wherein one surface of the circuit board main body includes: a first adjacent area adjacent to the first through hole; and a second adjacent area adjacent to the second through hole; a first conductive pattern is located in the first adjacent area; a second conductive pattern is located in the second adjacent area; the first adjacent area includes: a first pattern exposed area where the first conductive pattern is exposed; and a first pattern non-exposed area where the first conductive pattern is covered with a third resist; the second adjacent area includes: a second pattern exposed area where the second conductive pattern is exposed; and a second pattern non-exposed area where the second conductive pattern is covered with the third resist; the first pattern exposed area is disposed on a side close to the second through hole with respect to a center of the first through hole; and the second pattern exposed area is disposed on a side close to the first through hole with respect to a center of the second through hole. 

Claim 14 (Cancelled): 

13, further comprising an electronic component that includes a first terminal disposed on a first mount pad which is the first area and the first pattern exposed area, and a second terminal disposed on a second mount pad which is the third area and the second pattern exposed area; wherein the first terminal includes an inner end portion and an outer end portion; the inner end portion of the first terminal is an end portion of the first terminal on a side of the second terminal; the outer end portion of the first terminal is an end portion of the first terminal on an opposite side of the second terminal; the second terminal includes an inner end portion and an outer end portion; the inner end portion of the second terminal is an end portion of the second terminal on a side of the first terminal; the outer end portion of the second terminal is an end portion of the second terminal on an opposite side of the first terminal; and a spacing between the outer end portion of the first terminal and the outer end portion of the second terminal is smaller than a spacing between the second end portion and the fourth end portion.

Claim 16: The circuit board according to claim 15, wherein the first inlay member and the second inlay member have a cylindrical shape; a width of the first terminal in a direction parallel to a plane including the first end surface of the first inlay member and the first end surface of the second inlay member and perpendicular to a line connecting the second end portion and the fourth end portion is larger than a diameter of the first inlay member; and a width of the second terminal in the direction parallel to the plane and perpendicular to the line is larger than a diameter of the second inlay member.



Claim 18: The circuit board according to claim 15, wherein the electronic component includes a current sensing resistor.

Claim 19: The circuit board according to claim 18, wherein the current sensing resistor includes a shunt resistor.

Claim 20: The circuit board according to claim 13, wherein a spacing between the first end portion and the third end portion is about 3 mm or more.

Claim 21: The circuit board according to claim 13, wherein the first inlay member is press-fit into the first through hole; and the second inlay member is press-fit into the second through hole.



Claim 23: A controller comprising: the circuit board according to claim 13; and a heat sink; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the heat sink.

Claim 24: An electric pump comprising: the circuit board according to claim 13; an electric pump motor; and a housing including a flow path; wherein a second end surface of the first inlay member and a second end surface of the second inlay member are connected to the housing.

Claim 25: The circuit board according to claim 16, wherein the electronic component includes a current sensing resistor.

Claim 26: The circuit board according to claim 17, wherein the electronic component includes a current sensing resistor.

Claim 27: The circuit board according to claim 25, wherein the current sensing resistor includes a shunt resistor.

.

Allowable Subject Matter
Claims 13, 15-28 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 13, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being; A circuit board comprising: a circuit board main body including a first through hole and a second through hole; a first inlay member inserted into the first through hole; and a second inlay member inserted into the second through hole; wherein a first end surface of the first inlay member includes: a first end portion on a side of the second inlay member; a second end portion on an opposite side of the second inlay member; a first area including the first end portion; and a second area including the second end portion; a first end surface of the second inlay member includes: a third end portion on a side of the first inlay member; a fourth end portion on an opposite side of the first inlay member; a third area including the third end portion; and a fourth area including the fourth end portion; and the circuit board further includes: a first resist provided in the second area; and a second resist provided in the fourth area, wherein one surface of the circuit board main body includes: a first adjacent area adjacent to the first through hole; and a second adjacent area adjacent to the second through hole; a first conductive pattern is located in the first adjacent area; a second conductive pattern is located in the second adjacent area; the first adjacent area includes: a first pattern exposed area where the first conductive pattern is exposed; and a first pattern non-exposed area where the first conductive pattern is covered with a third resist; the second adjacent area includes: a second pattern exposed area where the second conductive pattern is exposed; and a second pattern non-exposed area where the second conductive pattern is covered with the third resist; the first pattern exposed area is disposed on a side close to the second through hole with respect to a center of the first through hole; and the second pattern exposed area is disposed on a side close to the first through hole with respect to a center of the second through hole.
          Therefore, claim 13 and its dependent claims 15-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847